DETAILED ACTION
The following is a first action on the merits of application serial no. 17/017242 filed 9/10/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 9/10/20 has been considered.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
the claim phraseology “comprises” and the reference “Main figure; figure 3” should be deleted.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites the limitation “increasing a value of the lower threshold starting from the instant” in lines 19-20, however, it is unclear as to which instant (first or second) is being referred to, please clarify.
-Claim 10 recites the limitation “no shift to a lower gear has been carried out yet since the instant” in lines 5-6, however, it is unclear as to which instant (first or second) is being referred to, please clarify.
-Claim 1 recites the limitation "the internal combustion engine" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or render obvious a motivation to provide for:
-a method to automatically control a drivetrain provided with a servo-assisted transmission having the steps of: measuring a rotation speed of an internal combustion engine; carrying out a shift to a lower gear in an autonomous manner and independently of an intervention of a driver, when the speed reaches a lower threshold; carrying out a shift to a higher gear in an autonomous manner and independently of an intervention of the driver, when the speed reaches an upper threshold; detecting a release of an accelerator pedal in a first instant; waiting, starting from the first instant, a time interval until a second instant, which is subsequent to the first instant; and increasing a value of the lower threshold starting from the second instant until a following pressing of the accelerator pedal, if in the second instant the speed of the engine still exceeds the lower threshold and in combination with the limitations as written in claim 1. 
Note: based on the examiner’s 112(b) rejection pertaining to which instant is being referred to in claim 1, the examiner assumes that the instant is the second instant based on the reference character (t2) disclosed in the claim and therefore has written out the reasons for allowance using that instant.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Huber et al 8406968 IDS cited art describes a method to automatically control a drivetrain provided with a servo-assisted transmission having the steps of: measuring a rotation speed of an internal combustion engine; carrying out a shift to a lower gear in an autonomous manner and independently of an intervention of a driver, when the speed reaches a lower threshold; carrying out a shift to a higher gear in an autonomous manner and independently of an intervention of the driver, when the speed reaches an upper threshold (column 3, lines 51-67), but lacks detecting a release of an accelerator pedal in a first instant; waiting, starting from the first instant, a time interval until a second instant, which is subsequent to the first instant; and increasing a value of the lower threshold starting from the second instant until a following pressing of the accelerator pedal, if in the second instant the speed of the engine still exceeds the lower threshold;
-JP4515592 describes and shows that it is well known in the art to increase a target engine speed after a gear shift based on the position of the engine speed after a specified time lapse from start of the gear shift (abstract);


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093.  The examiner can normally be reached on Monday through Friday; 8:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        August 14, 2021